United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1604
                                   ___________

Sarah Nkurunungi,                     *
                                      *
             Petitioner,              *
                                      * Petition for Review of
       v.                             * an Order of the Board of
                                      * Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                             Submitted: September 6, 2006
                                Filed: September 11, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Sarah Nkurunungi, a citizen of Uganda, petitions for review of an order of the
Board of Immigration Appeals (BIA), which summarily affirmed an Immigration
Judge’s (IJ’s) denial of asylum, withholding of removal, and relief under the
Convention Against Torture (CAT).1



      1
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Kimumwe v. Gonzales, 431 F.3d 319, 322 (8th Cir.
2005).
       After careful review of the record, we conclude the IJ’s asylum decision--based
on the finding that Nkurunungi failed to establish a well-founded fear of future
persecution--is supported by substantial evidence in the record as a whole. See
Eta-Ndu v. Gonzales, 411 F.3d 977, 982-83 (8th Cir. 2005) (standard of review).
Further, because Nkurunungi failed to meet the burden of proof on her asylum claim,
her claim for withholding of removal necessarily fails as well, see Turay v. Ashcroft,
405 F.3d 663, 667 (8th Cir. 2005) (withholding-of-removal standard is more rigorous
than asylum standard), and we see no basis in the record for CAT relief, see
Habtemicael v. Ashcroft, 370 F.3d 774, 780-82 (8th Cir. 2004) (discussing
considerations relevant to relief under CAT).

       Accordingly, we deny the petition. We also deny Nkurunungi’s motion to
supplement the record. We previously granted Nkurunungi’s motion for stay of her
removal and voluntary-departure period; the remaining period in which she may
voluntarily depart the United States shall begin to run when our mandate in this case
is issued, see Falaja v. Gonzales, 418 F.3d 889, 899-900 (8th Cir. 2005).
                         ______________________________




                                         -2-